Citation Nr: 0618773	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  97-12 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta. Georgia.

The case returns to the Board following a remand to the RO in 
October 2004.

The veteran indicated on his April 1999 VA Form 9 that he 
wished to testify at a Travel Board hearing; however, his 
hearing request was withdrawn by letters dated January 2001 
and July 2004.    

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
foot disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence showing that the veteran's 
nervous disorder was incurred or aggravated in service from 
March 1969 to November 1969 or that he had a psychosis to the 
requisite degree during the presumptive period.


CONCLUSION OF LAW

Service connection for a nervous disorder is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Nervous Condition

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, some chronic diseases are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R.  § 3.309(a) (listing applicable chronic 
diseases, including psychoses).  

The veteran claims that he has problems with his nerves as 
the result of his time in the service.  However, the Board 
finds that service connection is not in order for a nervous 
disorder.  Prior to being drafted in 1968, the veteran was 
seeing a psychiatrist for anxiety and depression treatment 
that began after he accidentally killed a man while operating 
a mechanical lift at his place of employment in May 1968.  A 
February 1969 letter from the veteran's private psychiatrist 
stated that he was not a good candidate for military service, 
but he was drafted despite this and sent to Germany in 1969, 
where he was treated several times for his nerves and 
medicated with Thorazine until September 1969.  In addition, 
the veteran's entrance examination also noted the veteran's 
history of nervous disorder.  

Although the VA examiner diagnosed the veteran with an 
anxiety disorder in March 2005, the examiner concluded that 
the veteran's psychiatric problems existed prior to his entry 
into the service and that there is no evidence in his service 
medical records that the severity of his psychological 
problems increased during his service in the army, providing 
highly probative evidence against this claim.  

As there is no competent medical evidence that establishes a 
nexus between active service and a nervous disorder, direct 
service connection is not in order.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

There is also no indication that a preexisting disorder was 
aggravated by service.  In fact, post-service medical records 
provide evidence against the veteran's claim.  Moreover, the 
Board finds that service connection for a psychosis on a 
presumptive basis is similarly not in order.  38 U.S.C.A. § 
1112; 38 C.F.R. § 3.307(a)(3).  The veteran worked as a 
supervisor in a carpet mill for 23 years service with no 
indication of a nervous order after his discharge.  It was 
not until 1994, more than twenty years after his period of 
active service, that the veteran received treatment at the 
Coosa Valley mental Health Clinic for a anxiety disorder.  
Although the veteran and his spouse have related the onset of 
his current nervous disorder to the period following his 
separation from service, such lay evidence is an insufficient 
basis for service connection.  While lay persons are 
competent to relate and describe the symptoms they observed 
in the veteran, they are not competent to address the 
inquiries relevant to this claim: whether such symptoms are 
indicative of psychosis and whether symptoms were manifest to 
a compensable degree.  Such evidence must be provided by a 
competent medical or psychiatric professional.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because there is no evidence of 
psychosis to the requisite degree within one year after 
service, service connection is not warranted.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the preponderance of the evidence is against 
service connection for a nervous disorder.  38 U.S.C.A. §§ 
1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a)(3).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2004 and 
February 2005, as well as information provided in the January 
2006 supplemental statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the January 2006 supplemental statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  The November 
2004 letter also informed the veteran to submit all relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Accordingly, the Board finds 
that the RO has provided all required notice.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. §  3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by letter dated March 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled. Id.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as VA 
examinations.  In addition, the veteran provided private 
medical records and physician statements as well as lay 
evidence in the form of personal statements and statements 
from his wife and lawyer.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board is also satisfied as to compliance with its 
instructions from the October 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

Service connection for a nervous condition is denied.  


REMAND

The appellant seeks to reopen his claim for service 
connection for a foot disorder.  Based on a review of the 
evidence of record, the Board finds that a remand for 
additional development is necessary before the appeal may be 
properly adjudicated.

The veteran originally submitted a claim for service 
connection for a foot disorder in November 1986.  In a 
February 1987 rating decision, the RO denied service 
connection for plantar fasciitis, bilateral, as not incurred 
or aggravated during active duty service.  The Board 
confirmed that decision in a March 1988 decision.  Although 
the RO notified the veteran of each decision, he did not 
initiate an appeal.  Therefore, the November 1986 and 
February 1987 decisions are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The veteran claims that foot fractures sustained during 
active service have resulted in his current foot disorder.  
By letter dated March 2006, the veteran and his lawyer assert 
that the veteran underwent a private medical examination with 
"H. E. K.", DPM, FACFAS, of Calhoun, Georgia.  The letter 
further stated that Dr. K. found no dispositive evidence of 
healed foot fractures but opined that old fractures could not 
be ruled out given the lapse of 40 years from the time of the 
initial injury to the time of the X-rays.  

This examination report, if it exists, should be obtained by 
either the veteran or the VA for association with the claims 
file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to submit, or 
authorize VA to obtain, the March 2006 
examination report from H.E.K., M.D., of 
Calhoun, Georgia.  If the veteran 
provides the requisite release, the RO 
should attempt to obtain these records.  
The veteran is asked to submit this 
report himself to expedite the process.       
  
2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of 
veteran's death.  If the disposition 
remains unfavorable, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


